Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-22-00359-CV

                                 IN THE INTEREST OF J.E.J.A., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-PA-00362
                              Honorable Monique Diaz, Judge Presiding

    BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
terminating A.A.’s parental rights. 1 Because appellant is indigent, no costs of this appeal are
assessed against her.

         SIGNED December 7, 2022.


                                                            _____________________________
                                                            Luz Elena D. Chapa, Justice




1
 To protect the identity of the minor child in this appeal, we refer to the parent and child by their initials. See TEX.
FAM. CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).